Case: 22-50690     Document: 00516523396          Page: 1    Date Filed: 10/26/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 26, 2022
                                  No. 22-50690                          Lyle W. Cayce
                                                                             Clerk

   Texas State LULAC; Voto Latino,

                                                            Plaintiffs—Appellees,

                                      versus

   Bruce Elfant, et al.,

                                                                     Defendants,

                                      versus

   Lupe C. Torres, in her Official Capacity as the Medina County Elections
   Administrator; Terrie Pendley, in her Official Capacity as the Real
   County Tax Assessor-Collector; Ken Paxton, Texas Attorney General,

                                               Intervenor Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:21-CV-546


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Plaintiffs are two voter registration organizations who challenged
   Texas’s recently revised requirements for voter residency. The district court
   concluded Plaintiffs had organizational standing because the new laws caused
Case: 22-50690         Document: 00516523396              Page: 2       Date Filed: 10/26/2022




                                          No. 22-50690


   them to divert resources from other projects and also chilled their ability to
   advise and register voters. On the merits, the district court ruled that the
   challenged laws, in large part, impermissibly burdened the right to vote.
   Texas appealed.
           We agree with Texas that Plaintiffs lack organizational standing. So,
   without reaching the merits, we reverse the district court’s judgment and
   render judgment dismissing Plaintiffs’ claims.
                                                I.
           During its 2021 regular session, the Texas Legislature enacted over a
   dozen laws related to election integrity.1 Among them was S.B. 1111, which
   became effective on September 1, 2021. See Act of May 27, 2021, 87th Leg.,
   R.S., ch. 869, 2021 Tex. Sess. Law Serv. 2142. S.B. 1111 made three relevant
   changes to the Texas Election Code’s residency provisions. First, voters
   whose address on their registration form does not correspond to a physical
   residence, such as a commercial post-office box, must provide the registrar
   with documentation of a residential address. See Tex. Elec. Code
   §§ 15.051(a), 15.052(a), 15.054 (“P.O. Box Provision”). Second, voters are
   prohibited from establishing or maintaining a residence “for the purpose of
   influencing the outcome of a certain election.” Id. § 1.015(b) (“Residence
   Provision”). Third, voters may not “establish a residence at any place the
   person has not inhabited” or “designate a previous residence as a home and
   fixed place of habitation unless the person inhabits the place at the time of


           1
               See generally Keith Ingram, Election Advisory No. 2021-09, Tex. Sec’y of State
   (July 30, 2021), https://www.sos.state.tx.us/elections/laws/advisory2021-09.shtml; see
   also, e.g., Act of June 4, 2021, 87th Leg., R.S., ch. 241, 2021 Tex. Sess. Law Serv. (H.B.
   1264) (requiring registrars to send monthly abstract of death certificates of voting-age
   decedents to voter registrars and Secretary of State); Act of June 14, 2021, 87th Leg., R.S.,
   ch. 573, 2021 Tex. Sess. Law Serv. (S.B. 598) (requiring a risk-limiting audit of certain
   statewide elections within twenty-four hours of the ballots being counted).




                                                2
Case: 22-50690      Document: 00516523396          Page: 3   Date Filed: 10/26/2022




                                    No. 22-50690


   designation and intends to remain.” Id. § 1.015(f) (“Temporary Relocation
   Provision”). What links these provisions, according to Texas, is the
   “fundamental state policy . . . that people should vote where they live.”
          Months before S.B. 1111 took effect, two voter registration
   organizations, LULAC and Voto Latino (“Plaintiffs”), sued various county
   election officials in federal court, seeking to enjoin enforcement of the three
   provisions. They alleged that (1) the Residence Provision violates the First
   Amendment by chilling political speech, and (2) all three provisions violate
   the First, Fourteenth, and Twenty-Sixth Amendments by unduly burdening
   the right to vote. Texas Attorney General Ken Paxton and other county
   officials (collectively, “Texas”) intervened to defend S.B. 1111.
          Following discovery, the parties cross-moved for summary judgment.
   The district court ruled largely for the Plaintiffs. Addressing standing first,
   the court ruled Plaintiffs had organizational standing because S.B. 1111 both
   chilled their speech and caused them to divert resources to counteract the
   law’s effects on their voter registration activities. The court also ruled
   Plaintiffs had statutory standing under 42 U.S.C. § 1983 given the direct
   injuries to their pocketbooks and First Amendment rights.
          The court then turned to the merits. Addressing the P.O. Box
   Provision first, the court concluded that the measure “help[ed] the State
   prevent voter-registration fraud” and that requiring voters to sign and mail a
   prepaid, preaddressed form confirming a residential address scarcely
   burdened their right to vote. It therefore upheld the provision, but “with one
   exception.” The court invalidated the provision to the extent it required
   voters who confirmed a residential address also to include a photocopy of
   their identification. In such instances, the court thought the prepaid form
   should serve as a change of address with no further proof of residence needed.




                                          3
Case: 22-50690        Document: 00516523396         Page: 4     Date Filed: 10/26/2022




                                     No. 22-50690


          Turning to the Residence Provision, the court found it
   unconstitutionally vague and overbroad. The court rejected the narrowing
   interpretation proffered by the Texas Secretary of State and concluded that
   the provision facially prohibited establishing a residence for “obviously
   permitted purposes such as voting, volunteering with a political campaign, or
   running for an elected office.” Accordingly, the court held the provision
   severely burdened the right to vote and “fail[ed] any degree of constitutional
   scrutiny.”
          Finally, the court also found the Temporary Relocation Provision
   unconstitutional. The court believed the provision “creates a ‘man without
   a country,’” meaning someone unable to establish residence anywhere in
   order to vote. For instance, the court read the provision to bar college
   students from registering either in their college town (because they do not
   intend to remain there) or in their hometowns (because they are not
   physically present there). The court thus ruled the provision impermissibly
   burdened the right to vote.
          As a result, the court permanently enjoined enforcement of the
   Residence Provision and the Temporary Relocation Provision in full, and
   enforcement of the P.O. Box Provision in part. Texas appealed and we
   granted its motion for a temporary administrative stay. We now reverse. As
   explained below, the district court erred in concluding the Plaintiffs have
   organizational standing to challenge S.B. 1111.
                                          II.
          We review summary judgments de novo, applying the same standards
   as the district court. Guerrero v. Occidental Petroleum Corp., 33 F.4th 730, 732
   (5th Cir. 2022); Fed. R. Civ. P. 56(a). We also review standing de novo.
   Students for Fair Admissions, Inc. v. Univ. of Tex. at Austin, 37 F.4th 1078, 1083
   (5th Cir. 2022).




                                           4
Case: 22-50690      Document: 00516523396           Page: 5    Date Filed: 10/26/2022




                                     No. 22-50690


                                         III.
           Texas argues that Plaintiffs lack organizational standing and,
   alternatively, that the challenged parts of S.B. 1111 do not unconstitutionally
   burden the right to vote. Because we agree that Plaintiffs lack organizational
   standing, we do not address the merits.
           “An individual has standing to sue if his injury is traceable to the
   defendant and a ruling would likely redress it.” Students for Fair Admissions,
   37 F.4th at 1084 n.5 (citing U.S. Const. art. III, § 2; Lujan v. Defs. of
   Wildlife, 504 U.S. 555, 560–61 (1992)). An association may have standing
   either by showing it can sue on behalf of its members (“associational”
   standing) or sue in its own right (“organizational” standing). See id. at 1084
   & n.6; Tenth St. Residential Ass’n v. City of Dallas, 968 F.3d 492, 500 (5th Cir.
   2020). The district court found Plaintiffs lack associational standing because
   they failed to identify any members affected by the challenged provisions.
   However, it found Plaintiffs have organizational standing based on two
   theories—diversion of resources and chilled speech. We address each in
   turn.
                                          A.
           “The Supreme Court has recognized that when an organization’s
   ability to pursue its mission is ‘perceptibly impaired’ because it has ‘diverted
   significant resources to counteract the defendant’s conduct,’ it has suffered
   an injury under Article III.” Tenth St. Residential Ass’n, 968 F.3d at 500
   (quoting NAACP v. City of Kyle, 626 F.3d 233, 238 (5th Cir. 2010)); see
   Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). Such an injury
   must be “concrete and demonstrable.” City of Kyle, 626 F.3d at 238 (quoting
   Havens Realty, 455 U.S. at 379). An organization can show standing via
   diversionary injury by identifying “specific projects that [it] had to put on




                                          5
Case: 22-50690      Document: 00516523396           Page: 6      Date Filed: 10/26/2022




                                     No. 22-50690


   hold or otherwise curtail in order to respond to the [challenged laws].” Ibid.
   (citing La. ACORN Fair Hous. v. LeBlanc, 211 F.3d 298, 305 (5th Cir. 2000)).
          According to the district court, Plaintiffs identified “specific
   projects” curtailed due to Plaintiffs’ spending money to counteract S.B. 1111:
   namely, certain of LULAC’s scholarship and law-reform programs, as well
   as Voto Latino’s voter-registration efforts outside Texas. The court noted
   that 2022 was “the first year since 2010 that Voto Latino will be unable to
   run a voter-registration drive in Colorado.” The court also observed that
   “LULAC is, for the first time, ‘spending over maybe $1 million to $2 million
   in Texas’ to counteract election laws like S.B. 1111.” Texas responds that the
   evidence fails to link Plaintiffs’ claimed diversion of resources to S.B. 1111.
   We agree with Texas.
          Testimony from LULAC and Voto Latino representatives
   consistently attributed their diversion of resources, not to S.B. 1111
   specifically, but to a broader group of election-related laws enacted in Texas
   and other states. Emblematic is this exchange between Texas’s counsel and
   a Voto Latino representative. When asked “[h]ow is Voto Latino injured by
   SB 1111,” the response was, in relevant part:
          As a result of SB 1111 and all the other laws that came into effect
          post-January, we had to reallocate our funding and lower our
          goals to concentrate on voter education.
          And so we lowered our goals in voter registration roughly about
          25 percent and for voter outreach roughly at one point for 1.3
          million to 500,000 so that’s roughly about 62 percent—60
          percent. And then we also had because there—the laws that were
          passed in the state of Texas and others, we actually had to shut down
          our Colorado program.
          It’ll be the very first time that we are not doing voter
          registration and education in Colorado since 2010. And
          because of the things that I think we can all appreciate is that




                                           6
Case: 22-50690         Document: 00516523396                Page: 7       Date Filed: 10/26/2022




                                           No. 22-50690


           there is not infinite amount of money or time. And so I’ve
           also—we’ve also had to retool and teach our volunteers,
           educate them, provide information around primaries specifically to
           SB 1111 and the other—the other laws as well, and spent time on
           my counsel filing this lawsuit and the list goes on.[2]
   ROA.1258–59 (emphases added). Similarly, LULAC’s representative was
   asked whether the organization had to divert funds from immigration and
   criminal justice reform projects “on account of SB 1111 specifically.” The
   witness avoided giving a definite answer. Instead, he responded: “We’re
   going to reduce those efforts, and it’s not only SB 1111, but SB 1, it’s both.” 3
           Even assuming this evidence adequately shows a diversionary injury
   under Article III, it fails to link any diversion of resources specifically to S.B.
   1111. It is not enough merely to claim the organizations have spent money to
   counteract “S.B. 1111 and all the other [election] laws” passed in Texas and
   in other states around the same time. An organizational plaintiff must show
   it diverted resources “as a direct result of” the challenged law—not as a
   result of the challenged law and others like it. Ass’n of Cmty. Orgs. for Reform
   Now v. Fowler, 178 F.3d 350, 360 (5th Cir. 1999) [“ACORN”]; see also City of
   Kyle, 626 F.3d at 238 (explaining the diversion of resources must be made “in
   order to respond to the [challenged law]”). Plaintiffs have not done so here.
   Therefore, they fail to satisfy the traceability and redressability prongs of


           2
              To the extent Plaintiffs rely on the assertion that they “spent time on . . . counsel
   filing this lawsuit,” our precedents squarely reject the notion that a diversionary injury can
   be shown by “the mere fact that an organization redirects some of its resources to litigation
   and legal counseling.” La. ACORN, 211 F.3d at 305 (cleaned up).
           3
              S.B. 1 is a wide-ranging election integrity law recently enacted in Texas. Among
   other things, it imposes criminal penalties for certain forms of intentional voter fraud and
   requires the Secretary of State to carry out periodic, randomized audits of election results.
   See Texas Election Integrity Act of 2021, 87th Leg., 2d C.S., ch. 1, 2021 Tex. Sess. Law
   Serv. 3783. LULAC has separately challenged parts of S.B. 1. See La Union del Pueblo Entero
   v. Abbott, No. 5:21-CV-844 (W.D. Tex.).




                                                  7
Case: 22-50690       Document: 00516523396           Page: 8      Date Filed: 10/26/2022




                                      No. 22-50690


   Article III standing. See, e.g., Inclusive Cmtys. Project, Inc. v. Dep’t of Treasury,
   946 F.3d 649, 655 (5th Cir. 2019) (“‘Th[at] triad of injury-in-fact, causation,
   and redressability constitutes the core of Article III’s case-or-controversy
   requirement[.]’” (first alteration in original) (quoting Steel Co. v. Citizens for
   a Better Env’t, 523 U.S. 83, 103–04 (1988))).
          Contrast Plaintiffs’ meager showing on this point with the concrete
   showing our court required to prove organizational standing in ACORN.
   There, the organizational plaintiff challenged Louisiana’s alleged lack of
   compliance with the National Voter Registration Act (“NVRA”), which
   required the state to facilitate voter registration at public aid offices.
   ACORN, 178 F.3d at 360. The organization presented specific evidence that
   it regularly conducted voter registration drives in Louisiana, registering
   people at “welfare waiting rooms, unemployment offices, and on Food
   Stamp lines,” and concentrating its efforts in areas where households
   receiving food stamps had low rates of voter registration. Id. at 361. We found
   that this detailed showing was sufficient evidence that the organization had
   “expended resources registering voters in low registration areas who would
   have already been registered if [Louisiana] had complied with the [public aid]
   requirement under the NVRA[.]” Ibid. In other words, concrete evidence
   showed the organization’s diversion of resources was a direct response to the
   defendant’s challenged actions and, as such, satisfied the injury, traceability,
   and redressability prongs of Article III standing. Here, by contrast, Plaintiffs
   have merely made vague assertions that they diverted resources in response
   to “S.B. 1111 and all the other laws,” both inside and outside Texas. 4



          4
            While “general factual allegations of injury resulting from the defendant’s
   conduct may suffice” at the pleadings stage, more is required to survive summary
   judgment, as here. ACORN, 178 F.3d at 354 (citation omitted). To demonstrate standing




                                            8
Case: 22-50690         Document: 00516523396              Page: 9       Date Filed: 10/26/2022




                                          No. 22-50690


           We therefore cannot agree with the district court that Plaintiffs
   showed they curtailed “specific projects” in order to counteract S.B. 1111.
   For instance, the district court noted that “[t]his is the first year since 2010
   that Voto Latino will be unable to run a voter-registration drive in Colorado.”
   But the evidence did not show that the Colorado program was suspended
   because of money Voto Latino had to spend on S.B. 1111. Rather, the
   testimony was that “because [of] . . . the laws that were passed in the state of
   Texas and others, we actually had to shut down our Colorado program.”
   ROA.1259 (emphasis added). 5 The court also observed that LULAC was
   spending “$1 million to $2 million in Texas, to counteract election laws like
   S.B. 1111.” ROA.1914 (emphasis added). Again, this is not sufficient.
   Plaintiffs sued to enjoin S.B. 1111—not “laws like S.B. 1111.”
           In sum, Plaintiffs failed to demonstrate their own standing to
   challenge S.B. 1111 based on diversion of resources. We can assume without
   deciding that Plaintiffs’ testimony about diverted funding adequately shows
   an injury-in-fact. See Inclusive Cmtys. Project, 946 F.3d at 656 n.9 (assuming
   injury-in-fact). Even so, Plaintiffs did not show that the diversion was a direct
   response to S.B. 1111 specifically, as opposed to an undifferentiated group of
   recent election laws in Texas and elsewhere. Plaintiffs thus failed to show
   that their claimed injury was traceable to S.B. 1111. See Bennett v. Spear, 520



   at this stage, Plaintiffs “must point to specific summary judgment evidence showing that it
   was ‘directly affected’ by [Texas’s] alleged . . . violations.” Ibid. (citation omitted).
           5
             Later in her deposition, the same witness suggested that “shutting down the
   Colorado program” was “specifically” due to S.B. 1111. But the witness did not try to
   explain why spending money on S.B. 1111, in contrast to all the other election laws in Texas
   and elsewhere, caused suspension of the Colorado program. More specificity is needed to
   show that resources were diverted “as a direct result” of the challenged law. ACORN, 178
   F.3d at 360. In any event, a few pages earlier, the same witness attributed suspension of the
   Colorado program, not specifically to S.B. 1111, but to “the laws that were passed in the
   state of Texas and others.”




                                                9
Case: 22-50690     Document: 00516523396            Page: 10    Date Filed: 10/26/2022




                                     No. 22-50690


   U.S. 154, 162 (1997) (standing requires injury to be “fairly traceable to the
   challenged actions of the defendant”); ACORN, 178 F.3d at 359 (holding
   diversion of resources must be “fairly traceable” to the “conduct . . . that
   [plaintiff] claims in its complaint is illegal”). For similar reasons, Plaintiffs
   also failed to show redressability. See Larson v. Valente, 456 U.S. 228, 243
   n.15 (1982) (redressability requires that “a favorable decision will relieve a
   discrete injury to [the plaintiff]”) (emphasis added). If Plaintiffs’ injury arose
   from various election laws in Texas and elsewhere, as the testimony at most
   suggests, enjoining S.B. 1111 would not likely redress the drain on their
   resources. See Leal v. Becerra, No. 21-10302, 2022 WL 2981427, at *2 (5th
   Cir. July 27, 2022) (unpublished) (“Redressability is also a problem when
   declaring one law unenforceable may not provide relief because a different
   law independently causes the same injury.”).
          In sum, the district court erred in concluding Plaintiffs had standing
   based on a diversion-of-resources theory.
                                          B.
          We turn to Plaintiffs’ second theory of organizational standing,
   namely that the threatened enforcement of S.B. 1111 chills their speech. A
   plaintiff suffers an Article III injury if the credible threat of a law’s
   enforcement chills his speech or causes self-censorship. Susan B. Anthony
   List v. Driehaus, 573 U.S. 149, 158–59 (2014); Barilla v. City of Houston, 13
   F.4th 427, 431 (5th Cir. 2021). The chilling effect must have an objective
   basis; “[a]llegations of a subjective ‘chill’ are not an adequate substitute
   . . . .” Laird v. Tatum, 408 U.S. 1, 13–14 (1972). To assess standing on this
   basis, we ask (1) whether the plaintiff intends to engage in a course of conduct
   arguably affected with a constitutional interest; (2) whether that conduct is
   arguably proscribed by the challenged policy; and (3) whether the threat of




                                          10
Case: 22-50690      Document: 00516523396            Page: 11   Date Filed: 10/26/2022




                                      No. 22-50690


   future enforcement is substantial. Barilla, 13 F.4th at 431–432 (citing Speech
   First, Inc. v. Fenves, 979 F.3d 319, 330 (5th Cir. 2020)).
          The district court held that Texas’s threatened enforcement of S.B.
   1111 objectively chills Plaintiffs’ First Amendment right to conduct voter
   registration drives and engage with prospective voters. It credited Plaintiffs’
   fear of being prosecuted if they gave advice to voters that conflicted with S.B.
   1111. This fear was credible, the court reasoned, because helping someone
   commit voter fraud is a crime and because of Texas’s avowed priority of
   combatting voter fraud. We disagree.
          Plaintiffs fail prongs two and three of the governing test. While
   Plaintiffs may have a constitutional interest in conducting voter registration
   drives, they have not shown under prong two that this conduct is “arguably
   proscribed” by S.B. 1111. Barilla, 13 F.4th at 431 (quoting Speech First, 979
   F.3d at 330) (cleaned up). Plaintiffs must “establish a serious intention to
   engage in conduct proscribed by law,” Zimmerman v. City of Austin, 881 F.3d
   378, 389 (5th Cir. 2018), but neither S.B. 1111 nor any other law cited by
   Plaintiffs arguably prohibits Plaintiffs’ activities.
          Plaintiffs argue that it is “a crime under Texas law to help someone to
   register to vote in violation of [S.B. 1111’s] confusing new requirements.” But
   Texas law does not criminalize giving good faith but mistaken advice to
   prospective voters. Rather, the statute on which Plaintiffs rely applies only
   “if the person knowingly or intentionally” “requests, commands, coerces, or
   attempts to induce another person to make a false statement on a [voter]
   registration application.” Tex. Elec. Code § 13.007(a) (emphasis
   added). See also Tex. Penal Code §7.02(a)(2) (making a party criminally
   liable for another’s offense only if he “act[s] with intent to promote or assist
   the commission of the offense”). Plaintiffs do not assert that they plan to
   “knowingly or intentionally” encourage people to register who are ineligible




                                           11
Case: 22-50690      Document: 00516523396           Page: 12       Date Filed: 10/26/2022




                                     No. 22-50690


   under S.B. 1111. Plaintiffs’ argument turns on the “confusion and
   uncertainty” S.B. 1111 supposedly injects into their voter outreach efforts.
   Uncertainty is not the same as intent, however. Accordingly, Plaintiffs have
   not shown a serious intention to engage in protected activity arguably
   proscribed by the challenged law.
          Plaintiffs also lack standing under prong three because there is no
   credible threat they will be prosecuted. Barilla, 13 F.4th at 432. The fanciful
   notion that Plaintiffs will be charged under S.B. 1111 depends on a “highly
   attenuated chain of possibilities.” Clapper v. Amnesty Int’l USA, 568 U.S.
   398, 410 (2013). Consider all the dominoes that would have to fall:
      1. Plaintiffs “knowingly or intentionally” encourage or induce someone
          to vote or register to vote in violation of S.B. 1111.
      2. That person intentionally votes illegally or intentionally submits a
          false registration form.
      3. The voter registrar discovers the violation and refers it to a
          prosecutor.
      4. The prosecutor unearths the initial connection between the offender
          and Plaintiffs.
      5. The prosecutor determines Plaintiffs intentionally violated S.B. 1111.
      6. The prosecutor exercises his discretion to bring charges against
          Plaintiffs.
   This does not add up to a credible threat of Plaintiffs’ being prosecuted for
   inducing a prospective voter to violate S.B. 1111. See Zimmerman, 881 F.3d at
   390 (no credible risk of enforcement where the circumstances leading to
   prosecution were “speculative and depend[ed] in large part on the action of
   third-part[ies]”).
          In response, citing our Barilla decision, Plaintiffs argue that we must
   presume a credible threat of prosecution because this is a pre-enforcement




                                          12
Case: 22-50690        Document: 00516523396              Page: 13       Date Filed: 10/26/2022




                                          No. 22-50690


   challenge. See Barilla, 13 F.4th at 432. They are mistaken. The presumption
   Plaintiffs rely on applies to “pre-enforcement challenges to recently enacted
   (or, at least, non-moribund) statutes that facially restrict expressive activity
   by the class to which the plaintiff belongs.” Ibid. (quoting Speech First, 979
   F.3d at 335). But S.B. 1111 does not facially restrict any of Plaintiffs’
   expressive activities. S.B. 1111 applies to voters, not organizations like
   Plaintiffs who advise and register voters. S.B. 1111 therefore does not facially
   restrict Plaintiffs’ ability to engage in their expressive conduct, and the
   presumption of a credible threat of prosecution does not apply. 6
           In sum, the district court erred in concluding Plaintiffs had
   organizational standing based on a chilled-speech theory.
                                             IV.
           Because Plaintiffs lack standing, the district court lacked subject
   matter jurisdiction. We therefore REVERSE the district court’s judgment
   and RENDER judgment dismissing Plaintiffs’ claims.
                                                     REVERSED and RENDERED.




           6
             Even if the presumption applied, it can be rebutted by “compelling contrary
   evidence.” See Barilla, 13 F.4th at 432 (noting that “courts will assume a credible threat of
   prosecution in the absence of compelling contrary evidence”) (citing Speech First, 979 F.3d
   at 335). Such evidence abounds here, given the number of stars that would have to align
   before Plaintiffs could be prosecuted for violating S.B. 1111. See supra.




                                                13